Claims 1, 3, 6, 7 and 15 to 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for appli-cations subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	For claim 1 and the claims that depend thereon, the phrase “wherein an ester interchange reaction…” is indefinite since it is not clear if this reaction actually occurs or not.  This is just a reference to a reaction without it being a positive process step in this product by process claim.  
	In claim 15 and the claims that depend thereon, the phrase “with an excess of ethylene glycol” is confusing for two reasons.  First, since ethylene glycol is not present in claim 8 it is unclear if this requires ethylene glycol to be present.  Taken another way, the reference to ethylene glycol lacks antecedent basis.  Second, it is unclear what the excess is in relative to.  It raises the question, an excess of ethylene glycol compared to what?  This claim language is also indefinite because it is unclear what the molar ratio 2.3:1 refers to.  That is, what are the components present in this ratio?
	In claims 17 and 18 the phrase “performing the further comprising” is confusing.

Claims 8, 10, 12 and 13 are allowed.  The prior art fails to teach or suggest a method as claimed, particularly one in which powdered dimethyl terephthalate performs an ester interchange reaction in the presence of graphene nanoplatelets that have been processed in the manner as claimed, and under a nitrogen purge. Such specific method steps are novel and unobvious.  The references cited in the attached PTO-892 are cited 

For prior art purposes the Examiner again notes that claim 1 is in product by process format.  See paragraph 3 of the office action dated 8/28/20 as it details how this claim is being considered for prior art purposes.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3 and 6 are rejected under 35 U.S.C. 102 (a)(1) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over WO 2012/151433, as interpreted by the English language equivalent Hanan.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2012/151433, as interpreted by Hanan.

Claims 1, 3, 6 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over CN 1037107901, as interpreted by the English language translation, in view of Zhamu et al.

These rejections rely on the rationale of record.  As such the rationale for this rejection will not be repeated.  See paragraphs 2 to 4 in the office action dated 8/28/20.  Applicants’ traversal has been considered but is not deemed persuasive.
	In an effort to overcome these rejections applicants indicate that Hanan and the CN reference2 do not teach “wherein an ester interchange reaction… polyethylene terephthalate monomer” and thus these claims are not anticipated or rendered obvious.  This ignores the point made in previous office actions that these claims are directed to a product and the language relied upon appears to be a process limitation.  This does not impart a specific limitation or property to the claimed final product that would overcome the rejections noted above. Applicants have not indicated how this language distinguish- es the product from the prior art product and applicants provide no other explanation or arguments.  As such these rejections are maintained.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
1/19/21


/MARGARET G MOORE/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
	




    
        
            
        
            
    

    
        1 The last office action incorrectly referred to this reference by the number 10371090 but this was a typographical error.  See for instance the PTO-892 dated 6/25/18 as well as the original rejection dated 6/25/18.
        2 Applicants’ remarks only refer to the Zhamu et al. reference when the rejection is actually made over CN 103710790 in view of Zhamu et al.